DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 7 and 8 use the terms high pressure and low pressure.  While these are relative terms, the specification [0050-0051] provides sufficient guidance for one of ordinary skill in the art to ascertain their meanings, such that they are not considered indefinite.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 requires a low pressure stream and depends from claim 7, which requires a high pressure stream.  Both claims appear to refer to the same antecedent and so appear to contradict each other, rendering claim 8 an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzong et al (US 5,186,822).
	With respect to claim 1, Tzong teaches a desalination apparatus which includes a wave energy converter in the form of a caisson and pump which employs wave motion to pressurize a storage tank, where such tank may feed a downstream desalination facility [Abs].  The water pumped from the caisson and fed to the storage tank is then fed in multiple ways e.g. through a turbine generator (49) and through a pretreatment unit (23) and onward to desalination units (25) [Col. 3 lines 44-65].  The power from the turbine generator (49) may be employed as an energy source for the desalination device (25) [Col. 4 lines 3-21].  The desalination may be effected via reverse osmosis, electrolysis, or other desired processes.
	As best understood, the system taught by Tzong anticipates the claimed invention, as it teaches a wave energy converter, a desalination unit, an electrical supply and salt-water supply as claimed.

    PNG
    media_image1.png
    743
    510
    media_image1.png
    Greyscale

	With respect to claim 2, as best understood the device taught by Tzong, which employs a float (15) to drive the pump in the caisson, qualifies as a point absorber.
	With respect to claim 4, as above Tzong teaches that RO may be employed for desalination.
	With respect to claim 5, the pump taught by Tzong takes the form of a piston which produces a salt-water stream.
	With respect to claims 7 and 8, the pressure of the stream would appear to represent a process variable (depending e.g. on the motion of the waves and the like) and may be drawn to the intended use of the claimed device.  Further, the system may employ streams at various pressures e.g. as accumulated in the storage tank, and upstream and downstream of various pumps, such that both low and high pressure streams would be employed.
	With respect to claim 9, given the broadest reasonable interpretation and absent clarification of the structural requirements, the desalination units of Tzong are directly connected to the wave energy converter i.e. direct electrical connection of pumps to turbines, and direct fluid connection between pretreatment or membranes or the like and wave energy converter storage tanks.
	With respect to claim 10, see the rejection of claim 1 above.  Tzong teaches generating electricity and mechanical energy from a wave energy converter, and desalination a stream of salt-water using the products of the wave energy converter.
	With respect to claim 12, as above the system may use RO for desalination.
With respect to claim 14, given the broadest reasonable interpretation and absent clarification of the structural requirements, the desalination units of Tzong are directly connected to the wave energy converter i.e. direct electrical connection of pumps to turbines, and direct fluid connection between pretreatment or membranes or the like and wave energy converter storage tanks.

Claims 1, 7-10, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheldon-Coulson et al (US PGPub 2020/0056578 A1).
	With respect to claim 1, Sheldon-Coulson teaches a buoyant hydrodynamic pump which acts as a wave energy converter [Abs] and which may be used to generate electricity and for other purposes.  The system may be designed to also include desalination of the seawater e.g. for storage in an internal reservoir that may be periodically offloaded [0403].  The electricity may generally be used to power the device itself [0200].
	Given the broadest reasonable interpretation, the system taught by Sheldon-Coulson therefore constitutes a wave energy converter with an integrated desalination unit and makes use of electrical energy to power itself and directs a salt-water stream for desalination internally, to store desalinated water.  The system therefore anticipates the claimed invention.
	With respect to claims 7 and 8, as above such limitations appear to be drawn to the intended use of the claimed device and depend on operating conditions which do not distinguish structurally.
	With respect to claim 9, the desalination unit is coupled directly to the wave energy converter, as an integrated single device.
	With respect to claim 10, see the rejection of claim 1 above.  Sheldon-Coulson teaches operating in the claimed manner.
With respect to claim 14, the desalination unit is coupled directly to the wave energy converter, as an integrated single device.
With respect to claim 15, Sheldon-Coulson further teaches that the system may employ electrolyzers that generate hydrogen as an energy store [0199, 0202] such that it may also constitute a chemical synthesis plant.
With respect to claim 20, as above the components are coupled directly to the wave energy converter, as an integrated single device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Alam et al (US PGPub 2016/0108883 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Alam et al, optionally in view of Tzong et al.
	With respect to claim 1, Alam teaches a carpet of wave energy converters which couple point absorbers with energy converters [Abs] to produce mechanical or electrical power for desalination, hydraulic streams, and the like.  Electricity may be generated by a suitable turbine and used to drive a desalination system [0014-0015], and direct high pressure seawater may also be employed for desalination.  The system may employ RO components and the like [0011, 0091].
	Alam therefore teaches wave energy conversion, electrical generation and feeding to external sources, salt-water feeding, and desalination.  Given the broadest reasonable interpretation, this anticipates the claimed invention.
	Alternatively, if it is considered that these are separate embodiments, combining multiple embodiments for broader utility (e.g. both power generation and salt-water feeding for desalination) would at least have been obvious to one of ordinary skill in the art.  Additionally or alternatively, see Tzong, discussed above; a system employed wave energy conversion to drive both power and desalination, and in fact to employ the power to assist desalination, would have been obvious to one of ordinary skill in the art as an effective way to handle the salt-water produced by such a system, which may be purified and which may include sufficient pressure to produce useful energy.
	With respect to claim 2, Alam employs point absorbers.
	With respect to claim 4, Alam discussed RO.
	With respect to claim 5, Alam employs positive displacement/piston pumps to move salt water [0056-0057].
	With respect to claims 7 and 8, Alam characterizes the system as providing high pressure water, but the exact pressure would be drawn to the intended use and would depend on operational factors such as the nature of the waves, such that it does not distinguish structurally.  Further, Alam teaches salt-water flowing at various pressures through stages of the device such that both low and high pressure streams would be employed [0069, Fig. 3].
	With respect to claim 9, given the broadest reasonable interpretation and absent clarification of the structural requirements, the desalination units of Alam and/or Tzong are directly connected to the wave energy converter i.e. direct electrical connection of pumps to turbines, and direct fluid connection between desalination elements (pretreatment or membranes or the like) and wave energy converter storage tanks or pressure outlet lines.
	With respect to claim 10, see the rejection of claim 1 above.  The claimed method is anticipated or obvious over Alam, or over Alam in view of Tzong, i.e. to harness wave energy to provide a water stream and power for desalination.
	With respect to claim 12, as above the system may employ RO.
With respect to claim 14, given the broadest reasonable interpretation and absent clarification of the structural requirements, the desalination units of Alam and/or Tzong are directly connected to the wave energy converter i.e. direct electrical connection of pumps to turbines, and direct fluid connection between desalination elements (pretreatment or membranes or the like) and wave energy converter storage tanks or pressure outlet lines.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (or Alam et al in view of Tzong et al) in view of Rosenberg et al (US PGPub 2020/0080537 A1) or Ding et al (The application of modal analysis to the design of multi-mode…, Ocean Engineering, 2019).
Alam teaches as above but is silent to a multi-mode point absorber as claimed.
However, Rosenberg teaches wave energy converters [Abs], Rosenberg teaches features of a multi-mode point absorber which has high energy capture efficiency over a wide range of seas states e.g. capturing roll and pitch as well as heave and surge [0022].  Similarly Ding teaches multi-mode absorbers are desired because they capture a larger amount of the wave’s energy [Abs, sec. 1, Introduction]
It would have been obvious to one of ordinary skill in the art to modify Alam’s taught system to feature a multi-mode absorber structure as in Rosenberg or Ding to gain the benefit of increasing the efficiency of energy capture, to work under multiple sea states.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (or Alam et al in view of Tzong et al) in view of Mundon et al (US PGPub 2018/0045166 A1).
Alam teaches as above but is silent to production of heat with the wave energy converter and transfer of heat to the salt-water stream.
However, Mundon teaches a power transfer system for a wave energy converter [Abs] and teaches that in some conditions the system may absorb more energy than the power generator can handle, and teaches that the system may be designed to shed energy by generating heat and dissipating that heat using circulating fluid [0109-0115] thereby preventing damage to the generators.
It would have been obvious to include similar heat transfer/power dissipation means in the system of Alam, to provide a means to shed excess energy and protect system components when necessary.
Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (or Alam et al in view of Tzong et al) in view of Sheldon-Coulson II et al (US PGPub 2018/0363619 A1).
	With respect to claim 15, Alam (and Tzong) teach as above but are silent to a chemical synthesis plant.
	However, Sheldon-Coulson II teaches a similar device for wave energy conversion [Abs] and teaches that the device may be employed for applications including desalination but also synthesis of chemical fuels [0306], for example hydrogen [0753, 0759].
	It would have been obvious to one of ordinary skill in the art to modify the system of Alam to include means to synthesize chemical fuels to allow for useful production of e.g. hydrogen and make use of the energy and water already present in the system, as in Sheldon-Coulson II.
	With respect to claim 17, as above the system is a point absorber.
	With respect to claim 19, as above the system may include RO e.g. for desalination at least.
With respect to claim 20, given the broadest reasonable interpretation and absent clarification of the structural requirements, the desalination units of Alam and/or Tzong are directly connected to the wave energy converter i.e. direct electrical connection of pumps to turbines, and direct fluid connection between desalination elements (pretreatment or membranes or the like) and wave energy converter storage tanks or pressure outlet lines.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (or Alam et al in view of Tzong et al) in view of Sheldon-Coulson II et al, further in view of Lightfoot et al (US PGPub 2010/0320759 A1).
	Alam, Tzong, and Sheldon-Coulson II teach as above, and as in view of Sheldon-Coulson II, production of e.g. hydrogen would have been an obvious feature for the taught systems.  They are silent to production of ammonia, fertilizer, a hydrocarbon, a nitric acid, or a methanol.
	However, Lightfoot teaches wave energy conversion systems [Abs] and teaches that production of methanol, or other similar products may be a desirable means of storing energy produced by the system in contrast to hydrogen, because of how difficult hydrogen is to handle, and because the methanol may be produced from hydrogen and waste gasses containing CO2 [0044-0045].
	It would have been obvious to one of ordinary skill in the art to modify the system of Alam in a similar manner to produce e.g. methanol as this may make use of produced hydrogen and waste gases, and is easier to store and transport.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (or Alam et al in view of Tzong et al) in view Sheldon-Coulson II et al, further in view of Rosenberg et al and/or Ding et al.
	See the rejection of claims 3 and 11 above.  The use of a multi-mode point absorber would have been obvious in view of Rosenberg or Ding, to more efficiently capture energy during various sea states.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tzong et al in view of Rosenberg et al and/or Ding et al.
Tzong teaches as above but is silent to a multi-mode point absorber as claimed.
However, Rosenberg teaches wave energy converters [Abs], Rosenberg teaches features of a multi-mode point absorber which has high energy capture efficiency over a wide range of seas states e.g. capturing roll and pitch as well as heave and surge [0022].  Similarly Ding teaches multi-mode absorbers are desired because they capture a larger amount of the wave’s energy [Abs, sec. 1, Introduction]
It would have been obvious to one of ordinary skill in the art to modify Tzong’s taught system to feature a multi-mode absorber structure as in Rosenberg or Ding to gain the benefit of increasing the efficiency of energy capture, to work under multiple sea states.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tzong et al in view of Mundon et al.
Tzong teaches as above but is silent to production of heat with the wave energy converter and transfer of heat to the salt-water stream.
However, Mundon teaches a power transfer system for a wave energy converter [Abs] and teaches that in some conditions the system may absorb more energy than the power generator can handle, and teaches that the system may be designed to shed energy by generating heat and dissipating that heat using circulating fluid [0109-0115] thereby preventing damage to the generators.
It would have been obvious to include similar heat transfer/power dissipation means in the system of Tzong, to provide a means to shed excess energy and protect system components when necessary.
Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tzong et al in view of Sheldon-Coulson II et al.
	With respect to claim 15, Tzong teaches as above but is silent to a chemical synthesis plant.  Tzong does teach that electrolysis may be employed for desalination, and as such may be considered as inherently including a chemical synthesis plant i.e. the ability to perform synthesis of e.g. hydrogen or the like.
	Regardless, Sheldon-Coulson II teaches a similar device for wave energy conversion [Abs] and teaches that the device may be employed for applications including desalination but also synthesis of chemical fuels [0306], for example hydrogen [0753, 0759].
	It would have been obvious to one of ordinary skill in the art to modify the system of Tzong to include means to synthesize chemical fuels to allow for useful production of e.g. hydrogen and make use of the energy and water already present in the system, as in Sheldon-Coulson II.
	With respect to claim 17, as above the system is a point absorber.
	With respect to claim 19, as above the system may include RO e.g. for desalination at least.
	With respect to claim 20, given the broadest reasonable interpretation and absent clarification of the structural requirements, the components of Tzong are directly connected to the wave energy converter i.e. direct electrical connection of pumps to turbines, and direct fluid connection between pretreatment or membranes or the like and wave energy converter storage tanks.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Tzong et al in view of Sheldon-Coulson II et al, further in view of Lightfoot et al.
	Tzong and Sheldon-Coulson II teach as above, and as in view of Sheldon-Coulson II, production of e.g. hydrogen would have been an obvious feature for the taught systems.  They are silent to production of ammonia, fertilizer, a hydrocarbon, a nitric acid, or a methanol.
	However, Lightfoot teaches wave energy conversion systems [Abs] and teaches that production of methanol, or other similar products may be a desirable means of storing energy produced by the system in contrast to hydrogen, because of how difficult hydrogen is to handle, and because the methanol may be produced from hydrogen and waste gasses containing CO2 [0044-0045].
	It would have been obvious to one of ordinary skill in the art to modify the system of Tzong in a similar manner to produce e.g. methanol as this may make use of produced hydrogen and waste gases, and is easier to store and transport.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tzong et al in view Sheldon-Coulson II et al, further in view of Rosenberg et al.
	See the rejection of claims 3 and 11 above.  The use of a multi-mode point absorber would have been obvious in view of Rosenberg or Ding, to more efficiently capture energy during various sea states.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777